DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (US 3,000,742) in view of Dobbs (US 4,087,251).
In regard to claims 1, 10 and 15, Kuster discloses a method for the production of edible product from limed fleshing. More specifically, Kuster discloses:
This invention relates to a new and improved method of producing a nutritional feed supplement rich in protein and fats for addition to animal feeds and produced primarily from tannery fleshings and trim and other raw materials such as poultry viscera and trimmings and to the product produced thereby (Col. 1 lines 10-15).
Heretofore, tannery byproducts such as green fleshings, limed fleshings and green and limed hide trim have been used generally as gluestock or discarded. However, these materials are rich in fat and proteinaceous materials such as the connective tissues and remnants of muscle tissue. The fleshings and trim are of little value in the form in which they are removed from the hide. The present invention comprises a method of converting the material to a digestible form so that it may be mixed with a grain or other feed as a nutritional supplement to feed (Col. 1 lines 15-26). 
In common tannery practice, hides are limed and after liming, limed fieshings are removed in a manner similar to green fleshings. However, during the course of the liming process, a portion of the fats have been lost by saponification but free fatty acids and their salts remain. Essentially the glycerin in the fat is lost by the liming process, and the fat in the limed fleshings is predominately in the form of free fatty acids and their salts (Col. 1 lines 39-49).
The present invention employs both green and limed fieshings ... (Col. 1 lines 55-56).
The fat of limed fleshings is considerably lower than green fleshings and the protein is proportionately higher. Thus, in a typical limed fleshing from tanneries, there would be more nearly equal amounts of protein and fat (Col. 1 lines 65-69).
 Another feature of this invention is a pre-treatment for all materials except the green fleshings. During the pretreatment an attempt is made to remove electrolytes as much as possible and generally condition the materials to put them in a state which is suitable for use in conjunction with green fleshings so that a uniform input into the hydrolysis phase of the process is possible. Thus, the acids 
As has heretofore been stated- the raw materials with which the present invention is employed consist of green fleshings, limed fleshings, limed hide trim and green hide trim. Preferably the limed fieshings and limed hide trim are handled together. These materials initially have a pH in excess of 9 and as high as 12 or more and accordingly are de-limed in a tank with strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride. The acid treatment is continued until the interior of the largest pieces no longer shows red to phenolphthalein which means that the pH has been reduced to approximately 8 and indicates that the, calcium hydroxide originalIy present has now been reduced to a negligible amount and has been almost entirely converted to the very water soluble calcium chl6ride. This calcium chloride can now be removed by simple water washing. The adequacy of the washing is checked by silver nitrate test. The total chloride content of the wash water is checked so that it is about equal to that of the incoming wash water from the water supply. After this treatment the limed fleshings and trim may have, a pH of about 7 or lower in the ambient fluid. The interior of the pieces of hide, fleshing and trim are preferably brought down to a pH lower than 8. This indicates that the calcium hydroxide has reacted with the acid to approach neutrality (Col. 3 lines 9-35).











    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale


de-liming the ground limed cattle hide fleshings using one or more acids to adjust the pH to approximately 8-9; and
neutralizing the ground de-limed cattle hide fleshings to adjust the pH to 7 and produce edible meat to render to produce pet food products or other animal feed, wherein the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride.
Kuster does not disclose grinding lime cattle hide fleshings.
Dobbs discloses:
A fat recovery system for hide fleshings and trimmings is disclosed having a grinder for comminuting the fleshings and trimmings, the same being oriented to deliver its parts into a cooker having a steam jacket tube with an interior screw conveyor. After the particulate material has passed through the cooker, a drum type rotary screen is provided from which fat will drop, and the particulate materials pass into a press. Thereafter the solid particulates are removed and the liquid products are delivered into a settling vessel which is heated by steam pipes. Optionally, a drying tank may also be provided. The method of the subject invention essentially includes comminuting the fleshings and trimmings, passing the same through a confined passageway, and agitating the same simultaneously to prevent the particles from coalescing. Thereafter, the particles are screened, and the remaining solids passed into means for pressing the same. Subsequently, all of the output is passed into means for retaining the same, and heating the same, while introducing water or other fluid on which the fat will float in order to separate the fat from the particles. Thereafter, the fat product may be dried in an additional step (Abstract).
A fat recovery system and method is disclosed in which the fleshings and trimmings are first comminuted by a grinder, preferably to a size approximating 3/8 inch (Col. 1 lines 30-35). 

In regard to claims 2, Kuster discloses tannery fleshings (Col. 1 lines 14-15).
In regard to claims 3, one of ordinary skill in the art would have been motivated to employ any conventional apparatus for the de-liming step such as de-liming tank as disclosed by Kuster.
In regard to claim 4, Kuster discloses that the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride.
In regard to claims 5, 11 and 16, Kuster discloses the one or more acids are applied directly to the ground de-limed cattle hide fleshings in the neutralization step.
In regard to claims 6, 12 and 17, Kuster discloses no heat is applied in the neutralization step.
In regard to claim 7, Kuster discloses washing step.
In regard to claims 7, 8-9 and 13, one of ordinary skill in the art would have been motivated to dry the fleshings in order to remove unwanted moisture.
In regard to claims 10 and 14, Dobbs discloses “[a] fat recovery system and method is disclosed in which the fleshings and trimmings are first comminuted by a grinder, preferably to a size approximating 3/8 inch” (Col. 1 lines 30-35). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/            Primary Examiner, Art Unit 1791